EXHIBIT 32.1CERTIFICATION PURSUANT TO RULE 13b — 14(b) OF THE SECURITIES EXCHANGE ACT AND 18 U.S.C.SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002In connection with the Annual Report of 1PM Industries, Inc. (the "Company") on Form 10-K for the period ended February 29, 2016 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I Joseph Wade, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and(2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 17, 2016By:/s/ Joseph WadeJoseph WadeChief Financial Officer
